Citation Nr: 1631231	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  14-13 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an earlier effective date for the evaluation assigned to the service connected degenerative arthritis of right knee joints formerly rated as hypertrophic fatpad of the right knee.  

2.  Entitlement to service connection for a left shoulder disorder.

3.  Entitlement to service connection for a right hip disorder, to include as secondary to service connected disability of degenerative arthritis of the right knee.

4.  Entitlement to service connection for diabetes mellitus, including as secondary to hepatitis C.  

5.  Entitlement to service connection for a kidney disorder, including as secondary to hepatitis C.  

6.  Whether new and material evidence was submitted to reopen a claim of entitlement to service connection for hepatitis C.

REPRESENTATION

Veteran represented by:	Vietnam Era Veterans Association


ATTORNEY FOR THE BOARD

N.K., Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to December 1973.

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a February 2015 substantive appeal, the Veteran requested a video conference hearing before a Veterans Law Judge regarding the issues listed in the February 2015 Statement of the Case (SOC), including service connection for a right hip disorder, for DM, and for a kidney disorder.  In the comments section of appeal, however, the Veteran described the disabilities related to his prior substantive appeal filed in February 2014, on which he had not requested a hearing.  That appeal related to the issues of entitlement to an earlier effective date for a service connected knee disorder, entitlement to service connection for a left shoulder condition, and a claim to reopen entitlement to service connection for hepatitis C.  
Upon a request for clarification, the Veteran submitted a statement on July 20, 2016 in which he broadly requested a video conference hearing as soon as possible to hear his appeal.  In light of the above, the Board finds that the Veteran should be scheduled for such requested video conference hearing with respect to all issues on appeal  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing.  The AOJ should notify the Veteran and his representative of the date and time of the hearing at his current address of record.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

